                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


CHRISTOPHER GRAVELINE, et al.,

     Plaintiffs,
v.                                      Case No. 18-12354
                                        Honorable Victoria A. Roberts
JOCELYN BENSON, in her official
capacity as Michigan Secretary
of State, et al.,

     Defendants.
_______________________________/


          ORDER DENYING DEFENDANTS’ MOTION TO
      ALTER OR AMEND THE COURT’S FINDINGS [ECF No. 45]


     Plaintiffs brought this case challenging Michigan’s ballot access

requirements for independent candidates for statewide office – Mich.

Comp. Laws §§ 168.590c(2), 168.544f, and 168.590b(4).

     On December 22, 2019, the Court issued an order: (1) granting

Plaintiffs’ motion for summary judgment; (2) declaring Mich. Comp. Laws

§§ 168.590c(2), 168.544f, and 168.590b(b) unconstitutional as applied in

combination against independent candidates for statewide office; and (3)

permanently enjoining the enforcement of those provisions as applied in
combination against independent candidates for statewide office. The

order also stated:

     [T]he responsibility to craft a new ballot access scheme for
     independent candidates for statewide office ultimately lies with
     the Michigan Legislature. And, it is free to do so at any
     juncture.

     However, because 2020 is an election year and upon us, the
     Court feels compelled to make sure a procedure is in place now
     for independent candidates for statewide office to access the
     ballot. This will protect not only the rights of prospective
     independent candidates and those who wish to vote for them,
     but also the State itself and its citizens and voters. Indeed,
     having some ballot access requirements for independent
     statewide candidates – even if temporary – is better than the
     alternative of none.

     As a Court of equity, it is within this Court’s powers to fashion a
     remedy. See Green Party of Georgia, 171 F. Supp. 3d at 1372.
     Although the focus of this challenge concerned the combined
     effect of the filing deadline and the signature requirement, the
     Court finds that “the best way to address [the statutory
     scheme’s] infirmity is by a reduction in the number of signatures
     required.” Id. at 1373.

     Accordingly, as an interim measure, the Court ORDERS:

             1. An independent candidate for statewide
             office may qualify for the ballot by submitting a
             qualifying petition pursuant to the same
             scheme challenged by Plaintiffs, except that
             the petition must be signed by 12,000 qualified
             and registered electors instead of 30,000. The
             same filing deadline applies, as does the
             geographic distribution requirement.

             2.     This interim requirement EXPIRES
             when the Michigan Legislature enacts a
                                      2
             permanent measure replacing the invalidated
             scheme for independent candidates for
             statewide office.

[ECF No. 42, PageID.909-10].

      On January 21, 2020, Defendants Michigan Secretary of State and

the Director of Michigan’s Bureau of Elections (“Defendants”) filed a Motion

to Alter or Amend the Court’s Findings pursuant to Fed. R. Civ. P. 52(b).

      Defendants say the Court’s order is unclear on whether the 12,000-

signature figure included in the remedy is intended to act as a ceiling for

any future legislation. And, they say the Court’s findings do not provide

what the maximum number of allowed signatures under M.C.L. § 168.544f

should be in light of the 12,000-signature remedy.

      Defendants ask the Court to: (1) amend its findings to clarify whether

the Legislature is barred from passing a statutory signature limit in excess

of 12,000; and (2) supplement its findings to establish the maximum

number of signatures that may submitted in contrast to the 12,000-

signature minimum under the Court’s order.

      Under Rule 52(b), a “court may amend its findings – or make

additional findings – and may amend [a] judgment accordingly.” Fed. R.

Civ. P. 52(b). The purpose of Rule 52(b) is to “permit the correction of any

manifest errors of law or fact that are discovered, upon reconsideration, by

                                      3
the trial court.” Nat’l Metal Finishing Co. v. BarclaysAmerican/Commercial,

Inc., 899 F.2d 119, 123 (1st Cir. 1990). “Rule 52(b) may not be used by the

parties simply to relitigate issues already decided or matters that could

have been raised earlier.” Dow Chem. Co. & Subsidiaries v. United States,

278 F. Supp. 2d 844, 847 (E.D. Mich. 2003), rev'd in part sub nom. on

other grounds, Dow Chem. Co. v. United States, 435 F.3d 594 (6th Cir.

2006).

      For relief under Rule 52(b), the movant must establish a clear error of

law, present newly discovered evidence, indicate an intervening change in

controlling law, or demonstrate a manifest injustice. See GenCorp, Inc. v.

Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999); see also Trustees

of Detroit Carpenters Fringe Benefit Funds v. Andrus Acoustical, Inc., No.

11-CV-14656, 2018 WL 1980656, at *3 (E.D. Mich. Apr. 27, 2018) (“Under

Rule 52(b), the moving party has the burden of showing that ‘a manifest

error in the court’s findings of fact or conclusions of law’ has been made.”

(citation omitted)).

      Defendants fail to satisfy their burden to show a clear error of law,

newly discovered evidence, an intervening change in controlling law, or

manifest injustice.




                                      4
      With respect to Defendants’ first request – i.e., clarify whether the

Legislature is barred from passing a statutory signature limit in excess of

12,000 – the Court did not intend to tell the Michigan Legislature what

future changes to the ballot access framework would or would not pass

constitutional scrutiny. The Court was presented with a discrete issue

regarding the current ballot access laws for independent candidates for

statewide office.

      It is the role of the Legislature to replace the ballot scheme which the

Court found unconstitutional. It would be inappropriate for the Court to

provide advice regarding proposed or speculative legislation. See Younger

v. Harris, 401 U.S. 37, 52-53 (1971) (“[T]he task of analyzing a proposed

statute, pinpointing its deficiencies, and requiring correction of these

deficiencies before the statute is put into effect, is rarely if ever an

appropriate task for the judiciary. . . . [I]t can seldom be appropriate for . . .

courts to exercise any such power of prior approval or veto over the

legislative process.”). The Court declines to comment on whether

proposed laws would be constitutional.

      The Court will not grant Defendants’ second request, either.

Defendants are correct that the Court did not establish the maximum

number of signatures that may submitted by an independent candidate for

                                         5
statewide office. The reason the Court did not address this issue is

because neither party raised it during the litigation. Because the issue was

never raised before the Court entered judgment, Defendants’ attempt to

raise it in their post-judgment motion is improper. See Dow Chem. Co. &

Subsidiaries, 278 F. Supp. 2d at 847.

     Defendants’ Motion to Alter or Amend the Court’s Findings [ECF No.

45] is DENIED.

     IT IS ORDERED.


                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: March 19, 2020




                                     6
